DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: BEAM FORMING IN BOTH TRANSMISSION AND RECEPTION.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “a processor that assumes: if given information is notified to the terminal, the precoding is determined based on feedback information by the terminal; and if the terminal is not notified of the given information, the precoding is determined based on a reference signal by the terminal” in lines 4-10. It is unclear whether “a processor that assumes:” is referring to (a) “if given information is notified to the terminal; and if the terminal is not notified of the given information” or (b) “the precoding is determined based on feedback information by the terminal; and the precoding is determined based on a reference signal by the terminal”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 7 recites “a second processor that assumes: if given information is notified to the terminal, the precoding is determined based on feedback information by the terminal; and if the terminal is not notified of the given information, the precoding is determined based on a reference signal by the terminal” in lines 15-21. It is unclear whether “a second processor that assumes:” is referring to (a) “if given information is notified to the terminal; and if the terminal is not notified of the given information” or (b) “the precoding is determined based on feedback information by the terminal; and the precoding is determined based on a reference signal by the terminal”. For the purpose of examination, examiner will interpret the claim as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2019/0253108 A1, hereinafter “Zhang”).

Regarding claims 1 and 5, Zhang discloses a terminal [see Fig. 3-6, para. 72; a UE] comprising: 
a transmitter [see Fig. 6, para. 73; transceiver 612] that transmits a signal to which precoding is applied [see Fig. 3, step 5, para. 36, step 9, para. 48; that transmits an uplink signal on a selected uplink beam]; and 
a processor [see Fig. 6, para. 73; processor 614] that: 
if given information is notified to the terminal [see Fig. 3, step 6, para. 38, 48, see Fig. 5A, block 502, para. 64; if triggering signaling/bits is notified to the UE], determines the precoding based on feedback information [see Fig. 3, steps 8-9, para. 48; determines the selected uplink beam based on feedback information (the selected beam that were notified at step 8); also see Fig. 5A, block 508, para. 65; the base station notifies UE of its beam selection results]; and 
if the terminal is not notified of the given information [see para. 36, 66; if the UE is not notified of the triggering signaling/bits or prior to any such triggering], determines the precoding based on a reference signal [see Fig. 3, steps 1, 5, para. 36; determines the selected uplink beam based on a downlink beam-specific reference signal; also see para. 66].

Regarding claim 2, Zhang discloses wherein, if the terminal has beam correspondence [see para. 36-37, 66; if the UE has beam correspondence (transmit beam or beams at base station's side and receive beam or beams at UE's side)] and the terminal is not notified of the given information [see para. 36, 66; if the UE is not notified of the triggering signaling/bits or prior to any such triggering], the processor [see Fig. 6, para. 73; processor 614] determines the precoding based on the reference signal [see Fig. 3, steps 1, 5, para. 36; determines the selected uplink beam based on the downlink beam-specific reference signal; also see para. 66].

Regarding claim 6, Zhang discloses a base station [see Fig. 3-6, para. 72; a radio network access node] comprising: 
a receiver [see Fig. 6, para. 75; transceiver 622] that receives, from a terminal, a signal to which precoding is applied [see Fig. 3, step 5, para. 36, step 9, para. 48; that receives, from a UE, an uplink signal on a selected uplink beam]; and 
a processor [see Fig. 6, para. 75; processor 624] that assumes: 
if given information is notified to the terminal [see Fig. 3, step 6, para. 38, 48, see Fig. 5A, block 502, para. 64; if triggering signaling/bits is notified to the UE], determines the precoding based on feedback information [see Fig. 3, steps 8-9, para. 48; determines the selected uplink beam based on feedback information (the selected beam that were notified at step 8); also see Fig. 5A, block 508, para. 65; the base station notifies UE of its beam selection results]; and 
if the terminal is not notified of the given information [see para. 36, 66; if the UE is not notified of the triggering signaling/bits or prior to any such triggering], determines the precoding based on a reference signal [see Fig. 3, steps 1, 5, para. 36; determines the selected uplink beam based on a downlink beam-specific reference signal; also see para. 66].

Regarding claim 7, Zhang discloses a system [see Fig. 6, para. 72; wireless system 630] comprising: 
a terminal [see Fig. 3-6, para. 72; a UE] comprising: 
a transmitter [see Fig. 6, para. 73; transceiver 612] that transmits a signal to which precoding is applied [see Fig. 3, step 5, para. 36, step 9, para. 48; that transmits an uplink signal on a selected uplink beam]; and 
a first processor [see Fig. 6, para. 73; processor 614] that: 
if given information is notified to the terminal [see Fig. 3, step 6, para. 38, 48, see Fig. 5A, block 502, para. 64; if triggering signaling/bits is notified to the UE], determines the precoding based on feedback information [see Fig. 3, steps 8-9, para. 48; determines the selected uplink beam based on feedback information (the selected beam that were notified at step 8); also see Fig. 5A, block 508, para. 65; the base station notifies UE of its beam selection results], and 
if the terminal is not notified of the given information [see para. 36, 66; if the UE is not notified of the triggering signaling/bits or prior to any such triggering], determines the precoding based on a reference signal [see Fig. 3, steps 1, 5, para. 36; determines the selected uplink beam based on a downlink beam-specific reference signal; also see para. 66]; and 
a base station [see Fig. 3-6, para. 72; a radio network access node] comprising: 
a receiver [see Fig. 6, para. 75; transceiver 622] that receives, from the terminal, the signal to which precoding is applied [see Fig. 3, step 5, para. 36, step 9, para. 48; that receives, from the UE, the uplink signal on a selected uplink beam]; and 
a second processor [see Fig. 6, para. 75; processor 624] that assumes: 
if the given information is notified to the terminal [see Fig. 3, step 6, para. 38, 48, see Fig. 5A, block 502, para. 64; if triggering signaling/bits is notified to the UE], the precoding is determined based on the feedback information by the terminal [see Fig. 3, steps 8-9, para. 48; the selected uplink beam is determined based on feedback information (the selected beam that were notified at step 8); also see Fig. 5A, block 508, para. 65; the base station notifies UE of its beam selection results]; and 
if the terminal is not notified of the given information [see para. 36, 66; if the UE is not notified of the triggering signaling/bits or prior to any such triggering], the precoding is determined based on the reference signal by the terminal [see Fig. 3, steps 1, 5, para. 36; the selected uplink beam is determined based on a downlink beam-specific reference signal; also see para. 66].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kakishima et al. (US 2013/0034066 A1, hereinafter “Kakishima”).

Regarding claims 3-4, Zhang discloses wherein the feedback information comprises a transmit beam index [see para. 37, 54, 62; base station send indices for each subset of beams to the UE].
Although Zhang discloses a transmit beam index,
Zhang does not explicitly disclose a transmitted precoding matrix indicator.
However, Kakishima discloses feedback information comprises a precoding matrix indicator (PMI) [see Fig. 2, para. 3-4; feedback comprises a PMI].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “feedback information comprises a precoding matrix indicator (PMI)”, as taught by Kakishima, into the system of Zhang so that it would provide the mobile terminal device with battery saving [see Kakishima, para. 4].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roy et al. (US 2015/0382171 A1), see Fig. 1A, para. 28-29, 297, discloses a method for device discovery that includes scanning for a beacon using a plurality of antenna beams for reception.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469